Name: Commission Regulation (EC) NoÃ 297/2007 of 20 March 2007 determining the extent to which applications lodged in March 2007 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) NoÃ 593/2004 and (EC) NoÃ 1251/96 can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  processed agricultural produce;  animal product
 Date Published: nan

 21.3.2007 EN Official Journal of the European Union L 80/5 COMMISSION REGULATION (EC) No 297/2007 of 20 March 2007 determining the extent to which applications lodged in March 2007 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin (1), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (2), and in particular Article 5(5) thereof, Whereas: The applications for import licences lodged for the period from 1 April to 30 June 2007 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 2007 submitted pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 shall be met as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 21 March 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 94, 31.3.2004, p. 10. (2) OJ L 161, 29.6.1996, p. 136. Regulation as last amended by Regulation (EC) No 1179/2006 (OJ L 212, 2.8.2006, p. 7). ANNEX Group No The allocation coefficient of import licences submitted for the period of 1 April to 30 June 2007 E1 100,0 E2 25,077658 E3 100,0 P1 100,0 P2 100,0 P3 1,579778 P4 100,0